HEAD, J.
The minute entry recites that the defendant demurred to the indictment on the grounds set forth in the demurrer, which the court overruled. There is no demurrer in the record, and we have no brief pointing out the supposed defects. We are unable to see any defect or insufficiency in the indictment. —Rembert v. State, 53 Ala. 467; Horton v. State, Ib. 488; Hobbs v. State, 75 Ala. 1; Johnson v. State, 35 Ala. 370; Code 1886, § 4385. It follows the language of the statute. — Code, § 3852.
*23Tbe defendant objected to tbe introduction of tbe instrument, tbe subject of tbe alleged forgery, on tbe same grounds as those stated in bis demurrer to tíre indictment. There being no demurrer in tbe record, we are not informed what those grounds were. We can see no objection to tbe admissibility of tbe paper.
Tbe charge given by tbe court, to which exception was reserved, was in exact accord with what was said in Bain v. State, 74 Ala. 38, and was free from error.
Tbe judgment of tbe Circuit Court is affirmed.
Affirmed.